Citation Nr: 0319868	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1976.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Although the appellant had requested a Board 
hearing, she submitted additional correspondence in June 2000 
that reflected a desire for an RO hearing before a Decision 
Review Officer.  That hearing was held in October 2000.  

In August 2001, the Board and all VA regional offices and 
centers suspended the adjudication of claims for DIC benefits 
under the provisions of 38 U.S.C. § 1318 where the veteran 
was not rated totally disabled for a continuous period of at 
least ten years prior to death, or at least five years from 
the veteran's release from active duty, as these cases may 
involve "hypothetical entitlement."  This was in keeping 
with U.S. Court of Appeals for the Federal Circuit's (Federal 
Circuit) holding in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  

In a May 2002 Board decision, the appellant's claim for 
service connection for the cause of the veteran's death was 
denied.  Her claim for DIC benefits under 38 U.S.C.A. § 1318 
was deferred.  The appellant thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which issued an order in February 2003 that 
vacated the Board's decision, and remanded the matter for 
readjudication pursuant to 38 U.S.C.A. § 7252(a) (West 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit revised the stay order imposed 
in NOVA I, directing VA to process all DIC claims, including 
"hypothetical entitlement" claims, except for claims under 
38 U.S.C.A. §§ 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim on the grounds of new and material evidence, 
pending further rulemaking proceedings.

REMAND

In a Joint Motion to Remand and to Stay Proceedings, dated in 
February 2003, it was noted that VA had not explicitly 
informed the appellant of what evidence she was responsible 
for obtaining and what evidence VA would undertake to obtain.  
Additionally, the appellant was noted as not having been 
properly notified of the evidence needed to substantiate her 
claims.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a June 2003 statement from the appellant's representative, 
the Board was notified that the appellant had no further 
evidence to submit and wished her case be readjudicated.  The 
Board is nonetheless bound to follow the order of the Court 
as articulated in the Joint Motion to Remand.  

Therefore, while the Board regrets the delay, under the 
circumstances set forth above, the appellant's appeal is 
hereby REMANDED to the RO for the following action: 

1.  The RO should issue the appellant a 
VCAA notice letter with regard to her 
claims.  

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefit sought continues to be denied 
the RO should issue a new supplemental 
statement of the case considering all 
evidence received since the supplemental 
statement of the case issued in November 
2000.  Then, if otherwise in order, the 
case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


